DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented and are pending.

Information Disclosure Statement
The information disclosure statement received on 11/13/2020 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
verification logic arranged to receive and verification logic produces a verification flag in claims 1 and 19;
verification logic sends an error message to the end user client in claim 15;
decision logic determines whether there is an available license in the license pool; decision logic selects the available license key as a selected license key when there is an available license key in the license pool; decision logic sends a request for a new license key to the external software provider; the decision logic selects the new license key as the selected license key when it receives the new license key; the decision logic being further arranged to produce a cryptographic token comprising the selected license key using a cryptographic function in claims 1 and 19; and
the decision logic selects the available license key as a selected license key in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, the claim recites, in part, “a decision logic arranged such that, when the verification flag has been produced by the verification logic, the decision logic determines whether there is an available license in the license pool and such that: when there is an available license key in the license pool, the decision logic selects the available license key as a selected license key; and when there is not an available license key in the license pool, the decision logic sends a request for a new license key to the external software provider and, when it receives the new license key from the external software provider, selects the new license key as the selected license key”.
The scope of the claim is unclear as the claim attempts to tie the function of determining whether there is an available license in the license pool with the condition of when there is an available license key in the license pool and/or when there is not an available license key in the license pool and the claim uses term license in determining and term license key in the conditions. One of ordinary skill in the art would interpret the license and the license key to be different from the inconsistent usage of the term in the claim. On the other hand, one of ordinary skill may interpret the license and the license key to be same from the claim construction that attempts to tie the function of the determining to the conditions.
Claims 19 and 20 also include the same deficiency, hence are rejected.
In further reference to claims 19 and 20, the claims recite “a software license distribution system” and further recite the structural components that makes up the software license distribution and the functions of the structural components of the software license distribution system. The claims, however, also recite “wherein the software license distribution system sends the cryptographic token to the requesting end user client and records the cryptographic token and the user credential as a linked pair in a database”. The claims are rejected as the claims fail as the structure are not organized and correlated in such a manner as to present a complete operative device in the case for the functions of sending the cryptographic token to the requesting end user client and records the cryptographic token and the user credential as a linked pair in a database.
Claimed limitations of “wherein the software license distribution system is arranged to set the license password to an encrypted password derived from the user credential” in claim 3; “arranged such that the selected license key is returned to the license pool when the end user client releases said key” in claim 13; “arranged to allocate the selected license key to the end user client with a time limit, wherein upon expiration of said time limit, the selected license key is returned to the license pool.” In claim 14; and “arranged such that when the user credentials do not match any entry in the approved set of set of user credentials, the verification logic sends an error message to the end user client” in claim 15 are rejected based on the similar rational.
In further reference to claims 1 and 19, the claims recite, in part, “when it receives the new license key from the external software provider”. The scope of the claims is unclear as there are multiple components previously recited in the claim, and the term “it” may refer to any one of the previously recited components. The applicant is advised to refrain from use of pronouns.
	In further reference to claim 20, the term “the decision logic” lack antecedent basis. The scope of the claim is unclear as the claim recites steps, and it is unclear as to whether “the decision logic” is referring to logic that is responsible for performing any one of or combinations of the previously recited steps.
The dependent claims are rejected as they depend on claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 5-6, and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0039916 A1 (“Aldis”) in view of US 2004/0193544 A1 (“Varadarajan”).
Per claims 1, 2, 19, and 20, Aldis discloses A networked computer system (see Fig. 1) comprising 
a software license distribution system (License Clearing House in Fig. 1), 
a software provider (Content Providers/Distributors in Fig. 1), and 
one or more end user clients (End Users in Fig. 1; ¶0065), wherein the software license distribution system is connected between the software provider and the end user clients (see Fig. 1), 
wherein the software license distribution system comprises: 
a storage portion arranged to store a license pool comprising one or more software licenses from the software provider (see Fig. 2, License Database 20); 
an interface arranged to receive a request for a software license from a requesting end user client, said request including a user credential (see Fig. 2; Fig. 13, End User authenticates); 
a verification logic arranged to receive said user credential and to compare said user credential to a set of approved user credentials, wherein the verification logic produces a verification flag only when the user credentials match an entry in the set of approved user credentials (see ¶0071; ¶0075, user authentication service identifies users to the license clearinghouse and allows the license clearinghouse to identify itself to the users; ¶0076, varying level of authentication; ¶0077, authentication requirement for license distribution; ¶0078; ¶0109, end user authenticates itself with license clearinghouse and acquires the license; ¶0117; ¶0118); and 
a decision logic arranged such that, when the verification flag has been produced by the verification logic, the decision logic determines whether there is an available license in the license pool and such that: when there is an available license key in the license pool, the decision logic selects the available license key as a selected license key (see ¶0071)(in order for the user to download the license, the clearinghouse necessarily would have to determine whether the license is available in the license pool that the clearinghouse manages).
the decision logic being further arranged to produce a cryptographic token comprising the selected license key using a cryptographic function, wherein the cryptographic function comprises an encryption function (claim 2)(see ¶0071, encrypted license package); 
wherein the software license distribution system sends the cryptographic token to the requesting end user client and records the user information and license information in a database (see ¶0071, the end users downloads the licenses from the clearinghouse … the license packages optionally are encrypted; ¶0073, all of the license tracking and registration information is preferably stored in a central database 20 at the clearinghouse, the information can be used to generate tracking and usage reports for the users; ¶0079, database query of license database for reports that contain information on license status, license activity, user activity, license acquisition, license downloads, and other information).
Aldis does not specifically teach when there is not an available license key in the license pool, the decision logic sends a request for a new license key to the software provider and, when it receives the new license key from the software provider, selects the new license key as the selected license key.
Varadarajan, however, teaches when there is not an available license key in the license pool, the computer logic sending a request for a new license key to the software provider and when it receives the new license key from the software provider, selects the new license key as the selected license key (¶0012, LBB managing the collection of licenses and requests license from CBB for additional licenses when there is a need for additional licenses; ¶0047, CBB requests additional licenses from the GLD; ¶0048, LLD receive additional license from CBB; ¶0064).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the teachings of requesting additional license(s) from an entity as taught by Varadarajan to Aldis for real time distribution of licenses to meet the demands of the user(s) (see Varadarajan: ¶0011).
The combination of Aldis and Varadarajan does not specifically teach that the information recorded in the database is particularly cryptographic token and the user credential as a linked pair. 
However, as the combination of Aldis and Varadarajan teaches recording all of the license tracking and registration information are preferably stored in a central database 20 at the clearinghouse so that the information can be used to generate tracking and usage reports for the users and user credentials (see Aldis: ¶0073; ¶0075; ¶0079), it would have been obvious to one of ordinary skill in the art to associate all information used in the licensing process including the cryptographic token and the user credential as the information associated and recorded in the combined prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
	
Claim 1 is significantly similar to claim 19 in that claim 1 represents the software license distribution system recited in claim 19. As such, claim 1 is also rejected.
Claim 20 is significantly similar to claim 19 as claim 20 represents method claim of claim 19. As such, claim 20 is rejected similarly.
In further reference to claim 20, the applicant is reminded that claim 20 is directed to a method. As such, the optional statement(s) of “when there is an available license key in the license pool, the decision logic selects the available license key as a selected license key; and when there is not an available license key in the license pool, the decision logic sends a request for a new license key to the software provider and, when it receives the new license key from the software provider, selects the new license key as the selected license key”, the claimed invention requires only one condition to occur.

As per claim 5, the combination of Aldis and Varadarajan further teaches wherein the cryptographic function comprises a private key cryptography function (see Aldis: ¶0071, the user verifies the clearinghouse signature).

As per claim 6, while the combination of Aldis and Varadarajan teaches use of digital signatures as shown above, the combination of Aldis and Varadarajan does not specifically teach wherein the cryptographic function comprises a hashing function.
The examiner takes Official Notice that digital signature using hash function is old and well known in the art prior to the effective filing of the claimed invention (see “digital signature” Wikipedia dated 3/14/2018). 
As the combination of Aldis and Varadarajan teaches use of digital signatures as shown above, it would have been obvious to one of ordinary skill in the art to include the cryptographic function comprising hashing function in the signing of messages to the digital signature technique in the combination of Aldis and Varadarajan as the combination improves the security of the system by improving on integrity, i.e., that the message has not been altered.

As per claim 8, the combination of Aldis and Varadarajan teaches wherein the requesting end user client uses the cryptographic token to source the software directly from the service provider (see Aldis: Fig. 17; Fig. 19).
Furthermore, the applicant is remined that the description of the requesting end user client in the manner as recited claim does not move to distinguish over prior art as the claim is directed to the software license distribution system.

As per claim 9, the combination of Aldis and Varadarajan further teaches wherein the requesting end user client provides the cryptographic token to the software provider, which upon receiving the token, grants access to the software (see Aldis: ¶0121, product code; ¶0123, activation preferably employs product codes for user integrity verification).
Furthermore, the applicant is remined that the description of the requesting end user client and the software provider in the manner as recited claim does not move to distinguish over prior art as the claim is directed to the software license distribution system.

As per claims 10-12, the combination of Aldis and Varadarajan further teaches the software provider is arranged to provide a software service, wherein the software service comprises a communications network, wherein the communications network comprises an access network, optionally wherein the access network comprises a Wi-Fi network and/or a mobile wireless network (see Aldis: Fig. 1; Fig. 3, content provider connect to network 12; Fig. 5; ¶0055, wireless Internet).
Furthermore, the applicant is remined that the description of the software provider in the manner as recited claim does not move to distinguish over prior art as the claim is directed to the software license distribution system.

As per claim 13, the combination of Aldis and Varadarajan further teaches wherein the selected license key is returned to the license pool when the end user client releases said key (see Aldis: ¶0131, which allows transfers to other end users of digital license) (Varadarajan: releases licenses due to the subsciber’s logout; ¶0064).

As per claim 14, the combination of Aldis and Varadarajan does not specifically teach allocate the selected license key to the end user client with a time limit, wherein upon expiration of said time limit, the selected license key is returned to the license pool.
The examiner takes Official Notice that setting expiration on license is old and well known prior to the effective filing of the claimed invention. 
As the combination of Aldis and Varadarajan teaches use of license in controlling usage of electronic asset, it would have been obvious to one of ordinary still in the art to include in the licensing system of the combination of Aldis and Varadarajan the technique of expiring license to the licensing system of the combination of Aldis and Varadarajan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In further reference to “wherein upon expiration of said time limit, the selected license key is returned to the license pool”, since Varadarajan teaches a technique of returning the license to the license pool as the asset is no long accessible to the user device as described above, it would have been obvious to return the license back to the license pool once the asset is no longer accessible due to the license expiring in order that the license can then be used for redistribution for others.

As per claim 15, the combination of Aldis and Varadarajan does not specifically teach when the user credentials do not match any entry in the approved set of set of user credentials, the verification logic sends an error message to the end user client.
The examiner takes Official Notice that a technique of sending an error message to the end user client when the user credentials do not match any entry in the approved set of user credentials is old and well known in the art before the effective filing of the claimed invention.
Hence, as the combination of Aldis and Varadarajan teaches authentication of the end user utilizing user credentials, it would have been obvious to include the old and well known technique of sending an error message to the end user when the authentication fails as the combination generally improves the usability of the system so that the user may given another chance for authentication.

As per claims 16 and 17, the combination of Aldis and Varadarajan further teaches wherein the requesting end user client comprises a hardware device, wherein the requesting end user client comprises a software application (see Aldis: ¶0023, end user computer).

As per claim 18, the combination of Aldis and Varadarajan further teaches wherein the interface comprises an application programming interface (API) (see Aldis: ¶0066, API; ¶0142, system employs API).


Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Aldis” and “Varadarajan” as applied to claim 2 above, and further in view of US Patent No. 8,832,149 (“Homer”) and US 20140337927 A1 (“Medvinsky”).
Per claims 3 and 4, the combination of Aldis and Varadarajan does not specifically teach wherein the cryptographic token comprises the selected license key and a license password associated with the selected license key, wherein the software license distribution system is arranged to set the license password to an encrypted password derived from the user credential, wherein the user credential is encrypted to produce the encrypted password, optionally wherein a salt is added to the user credential before the user credential is encrypted to produce the encrypted password.
Homer, however, teaches wherein the cryptographic token, e.g. authorization, comprises license key and a license password associated with the license key (see claim 2).
It would have been obvious to one of ordinary still in the art to include in the licensing system of the combination of Aldis and Varadarajan the technique of including license key and a license password as taught by Homer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The combination of Aldis, Varadarajan, and Homer does not specifically teach wherein the software license distribution system is arranged to set the license password to an encrypted password derived from the user credential, wherein the user credential is encrypted to produce the encrypted password, optionally wherein a salt is added to the user credential before the user credential is encrypted to produce the encrypted password. 
Medvinsky, however, teaches a technique of setting the license password to an encrypted password derived from the user credential, wherein the user credential is encrypted to produce the encrypted password, optionally wherein a salt is added to the user credential before the user credential is encrypted to produce the encrypted password (see ¶0029, encrypting of username to create the service authorization credential; ¶0052).
Hence, as the combination of Aldis, Varadarajan, and Homer teaches generating of cryptographic token that comprises the selected license key and a license password as described above, it would have been obvious to one of ordinary skill in the art of data security to substitute one known technique for another for producing of the encrypted password, and further it would take no more than ordinary creativity for a person of ordinary skill to use techniques available, i.e. encrypting of username to create the service authorization credential, as technique of producing password as disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
The applicant is reminded that the instant claims are directed to a system. Hence, as combination of Aldis, Varadarajan, Homer, and Medvinsky discloses a software license distribution system that is capable of packaging information, encrypting information, and use of user credentials as described above, the software license distribution system is capable of producing the cryptographic token by encrypting any known information including the user credential as disclosed in Aldis and packaging the encrypted user credential with any known information including the licensing key as disclosed in Aldis.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Aldis” and “Varadarajan” as applied to claim 2 above, and further in view of US 20140337927 A1 (“Engert”).
Per claim 7, the combination of Aldis and Varadarajan does not specifically teach wherein the cryptographic function comprises combining the selected license key with a salt before the cryptographic token is generated.
Engert, however, teaches a technique in which salt is added to an electronic message on the sender-side (see ¶0018).  
Hence, as the combination of Aldis and Varadarajan teaches produce a cryptographic token comprising the selected license key using a cryptographic function as described above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add salt to the selected license key so that the recipient can verify the authenticity of the sender (see Engert: ¶0018) thereby improving security. 
Furthermore, as Aldis shows a system that is capable of packaging information including license key, the system of Aldis is capable of packaging any type of information.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20090172399 A1 and US Patent 6728884 disclose returning to user error message “username unknown”; 
US Patent 5892900 discloses expiring PERC (license); 
https://en.wikipedia.org/wiki/Digital_signature dated 3/14/2018 from Wayback Machine discloses use of hash in digital signatures;
US 20110004945 A1 discloses a licensing system in which a product key is sent to a license validation unit and upon successful validation, a license code is generated based on device information and product key;
US 20110066972 A1 discloses a program introduction assistance apparatus that transmits the product key PK input by the user and apparatus information obtained from the apparatuses 200 to the license server 300, and requests license authentication for each apparatus 200 from the license server 300. As a result, from the license server 300, licenses for the respective apparatuses 200 are issued, based on the product key PK and the apparatus information.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KIM/Primary Examiner, Art Unit 3685